Exhibit 10.1

 

 

 [a1.jpg]

 

 

 2121 SOUTH CAMINO REAL

San Mateo, California 94403



 

December 4, 2013

 

 

Mr. Blaine Mathieu

301 Main Street, Apt 23-D

San Francisco, CA 94105

 

 

Dear Blaine:

 

We are pleased to present the following offer of employment. This letter will
summarize and confirm the details of our offer for you to join Selectica (the
“Company”), in the position of President and Chief Executive Officer.

 

1.     Position. Your title will be President and Chief Executive Officer and
you will report to the Company’s Board of Directors (“Board”). This is a
full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. By signing this letter agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company. In addition, the Board has
committed to vote to appoint you as a member of the Board at the next Board
meeting or by written consent, subject to your signing a separate written
agreement to resign if your employment is terminated for any reason.

 

2.     Cash Compensation. The Company will pay you a salary at the rate of
$300,000 per year, less all appropriate state and federal taxes and
withholdings, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to review on an annual basis prior to the
anniversary date of your employment. In addition, you will be eligible to be
considered for an incentive bonus for each fiscal year of the Company, with your
annual target bonus being equal to $150,000, payable on an annual basis after
the end of the Company’s fiscal year (and on a pro-rated basis for the Company’s
fiscal year ending March 31, 2014). The bonus (if any) will be awarded based on
objective or subjective criteria established by the Board or the Board’s
Compensation Committee (the “Committee”) within 90 days of your start date with
the Company. Any annual bonus will be paid within 2 1/2 months after the end of
the fiscal year to which it relates, but only if you are still employed by the
Company at the time of payment. The Board or Committee’s determinations with
respect to your bonus will be final and binding.

 

3.     Stock Options. You will be granted a stock option to purchase 186,979
shares of the Company’s Common Stock (calculated on the basis of 4.0% of the
fully diluted number of shares of common stock of the Company, rounded to the
nearest whole share, measured as of the date hereof, excluding any shares of
common stock outstanding or underlying any stock options or restricted stock
units to be cancelled in connection with employees who have previously departed
the Company). The stock option will be granted as an inducement grant under the
Nasdaq listing rules outside of the Company’s 1999 Equity Incentive Plan (the
“EIP”), not intending to qualify as an “incentive stock option” under the
Internal Revenue Code of 1986, as amended (the “Code”), shall have an exercise
price equal to the fair market value of the Company’s common stock at the close
of market on the date of the grant, and shall vest 25% after completing 12
months of continuous service with the remaining balance in monthly installments
over the following 36 months of continuous service. Although the option will not
be granted pursuant to the EIP, it will be subject to rules of administration
substantially similar to grants from the EIP. In addition, you will be eligible
for additional equity awards in the future, pursuant to actions of the Board or
the Committee, subject to the conditions and terms established by the Board or
the Committee.

  

 
 

--------------------------------------------------------------------------------

 

December 4, 2013

Page 2

 

 

4.     Severance Agreement. As part of this offer, the Company is providing a
separate Severance Agreement, which is attached hereto as Exhibit A (the
“Severance Agreement”).

 

5.     Employee Benefits. As an employee of the Company, you will be eligible to
participate in all of the Company-sponsored benefits under the Company's
standard employee benefits programs under which you may be eligible, as they may
be amended from time to time. In addition, you will be entitled to PTO in
accordance with the Company’s PTO policy, as in effect from time to time.

 

6.     Proprietary Information and Inventions Agreement. You will be required to
sign and abide by the Company’s standard Proprietary Information and Inventions
Agreement (the “PIIA”) which is attached hereto and incorporated herein by
reference.

 

7.     Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company is “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and the Board.

 

8.     Tax Matters.

 

       8.1.     Withholding. All forms of compensation referred to in this
letter agreement are subject to reduction to reflect applicable withholding and
payroll taxes and other deductions required by law.

 

       8.2.     Tax Advice. You are encouraged to obtain your own tax advice
regarding your compensation from the Company. You agree that the Company does
not have a duty to design its compensation policies in a manner that minimizes
your tax liabilities, and you will not make any claim against the Company or the
Board related to tax liabilities arising from your compensation.

 

       8.3 Code Section 409A. It is intended that this letter agreement will
comply with, or be exempt from, Section 409A of the Code and any regulations
issued thereunder (collectively “Code Section 409A”).  To the extent required by
Code Section 409A, if you are a “specified employee” at the time of your
“separation from service” (as each term is defined under Code Section 409A) with
the Company and all affiliates, any nonqualified deferred compensation (as
defined under Code Section 409A) that is payable to you on account of that
 separation from service will be delayed and paid promptly after the earlier of
the date that is six (6) months and one (1) day after the date of such
separation from service or the date of your death after such separation from
service. In addition, to the extent required to avoid the imposition of
additional taxes and penalties under Code Section 409A of the Code, amounts
payable under this letter agreement or the Severance Agreement on account of
your termination of employment shall only be paid if you experience a
“separation from service” as defined in Code Section 409A.

  

 
 

--------------------------------------------------------------------------------

 

December 4, 2013

Page 3 

 

 

9.     Arbitration. In the event of any dispute or claim relating to or arising
out of our employment relationship or the termination of that relationship
(including, but not limited to, any claims of wrongful termination or age, sex,
race, disability or other discrimination), you and the Company agree that all
such disputes shall be fully and finally resolved by binding arbitration
conducted before a single neutral arbitrator pursuant to the rules for
arbitration of employment disputes by the American Arbitration Association
(available at www.adr.org or from Human Resources) in San Mateo County,
California. The arbitrator shall permit adequate discovery and is empowered to
award all remedies otherwise available in a court of competent jurisdiction and
any judgment rendered by the arbitrator may be entered by any court of competent
jurisdiction. The arbitrator shall issue an award in writing and state the
essential findings and conclusions on which the award is based. By executing
this letter, you and the Company are both waiving the right to a jury trial with
respect to any such disputes. The Company shall bear the costs of the
arbitrator, forum and filing fees. Each party shall bear its own respective
attorney fees and all other costs, unless otherwise provided by law and awarded
by the arbitrator.

 

10.   Indemnification; D&O Coverage. The Company will provide you with
indemnification pursuant to its standard indemnification agreement entered into
with its executive officers and directors.  In addition, you will be covered as
an insured under the Company’s directors and officers liability insurance to the
same extent as the Company’s other executive officers and current members of the
Board.

 

11.   Interpretation, Amendment and Enforcement. This letter agreement, together
with the Severance Agreement and the PIIA, constitute the complete agreement
between you and the Company regarding the terms of your employment and
supersedes any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company regarding the terms of
your employment. This letter agreement may not be amended or modified, except by
an express written agreement signed by both you and the Board. The terms of this
letter agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this letter agreement or arising out of, related to,
or in any way connected with, this letter agreement, your employment with the
Company or any other relationship between you and the Company will be governed
by California law, excluding laws relating to conflicts or choice of law.

 

* * * * *

  

 
 

--------------------------------------------------------------------------------

 




 [a1.jpg]

 

 

 2121 SOUTH CAMINO REAL

San Mateo, California 94403



 

You may indicate your agreement with these terms by signing and dating the
enclosed duplicate original of this letter agreement and returning it to me.

 

If you have any questions, please do not hesitate to let me know.

 

 

 

 

 Very truly yours,

 

 

 

 

 

 

 

 

 SELECTICA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 By:

 /s/ Michael Brodsky

 

 

 

 Name: Michael Brodsky, Chairman

 

 

 

 

 

 

 

 

 

 

 I have read and accept this agreement:  

 

 

 

 

 

 

 

 

 /s/ Blaine Mathieu

 

 

 

 BLAINE MATHIEU

 

 

 

 

 

 

 

 

 Dated:

 December 4, 2013

 

 

 

 

 

 

 

 

 Attachment

 

 

 

 

 

 

 

 

 Exhibit A: Severance Agreement

 

 

 

